Civil action, tried upon the following issues:
"1. In what amount, if any, is the Chadbourn Lumber Company indebted to the plaintiff? Answer: `$1,054.'
"2. In what amount, if any, is the plaintiff administrator of the estate of F. P. Flynn indebted to the Chadbourn Lumber Company? Answer: `Nothing.'"
Judgment on the verdict in favor of plaintiff. Defendant appealed. *Page 783 
Upon warmly contested issues of fact, the jury returned a verdict in favor of the plaintiff. We have found no sufficient reason for disturbing the result of the trial. Hence the verdict and judgment will be upheld.
There was also a motion, filed by appellant in this Court, for a new trial on the ground of newly discovered evidence. Upon an examination of the affidavits, filed by both sides in regard to the present motion, we are of opinion that it must be overruled, and it is therefore disallowed.
No error.